Exhibit 10.1

AMENDMENT NO. 8

TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 8 (this “Amendment”), dated as of October 24, 2008, is among
Truck Retail Accounts Corporation, a Delaware corporation (“Seller”), Navistar
Financial Corporation, a Delaware corporation (“Navistar”), as initial Servicer
(Navistar, together with Seller, the “Seller Parties” and each a “Seller
Party”), the entities listed on Schedule A to the Agreement (together with any
of their respective successors and assigns hereunder, the “Financial
Institutions”), JS Siloed Trust (the “Trust”) and JPMorgan Chase Bank, N.A.,
successor by merger to Bank One, NA, as agent for the Purchasers (together with
its successors and assigns, the “Agent”), and pertains to that certain
Receivables Purchase Agreement dated as of April 8, 2004 by and among the
parties hereto, as heretofore amended (the “Agreement”). Unless defined
elsewhere herein, capitalized terms used in this, Amendment shall have the
meanings assigned to such terms in the Agreement.

PRELIMINARY STATEMENT

The Seller Parties have requested that the Agent and the Purchasers agree to
certain amendments to the Agreement; and

The Agent and the Purchasers are willing to agree to the requested amendments on
the terms hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Amendments.

(a) Section 2.6 of the Agreement is hereby amended to delete “two (2) Business
Days” where it appears and to substitute in lieu thereof “one (1) Business Day.”

(b) All references to “Prime Rate” in Sections 1.4, 4.1, 4.4 and 4.5, in the
definition of “Tranche Period” and in Exhibit II are hereby replaced with
“Alternate Base Rate”.

(c) Section 8.5 of the Agreement is hereby amended and restated in its entirety
to read as follows:

Section 8.5. Reports. The Servicer shall prepare and forward to the Agent (i) on
the 15th day of each month or, if such day is not a Business Day, the first
Business Day thereafter and at such times as the Agent shall request, a Monthly
Report, (ii) on the second Business Day of each week, a Weekly Report which
updates the previous month’s Monthly Report for the previous week’s Incremental
Purchases and Collections, and (iii) at such times as the Agent shall reasonably
request, a listing by Obligor of all Receivables together with an aging of such
Receivables.

 

1



--------------------------------------------------------------------------------

(d) Section 9.1(f) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(f) As at the end of any calendar month, the three month rolling average
Delinquency Ratio shall exceed 5.5% or the three month rolling average Default
Trigger Ratio shall exceed 3.0% or the three month rolling average Dilution
Ratio shall exceed 1.5%.

(e) A new Section 9.1(l) is hereby added to the Agreement which reads as
follows:

(l) Navistar shall fail to observe or perform any condition, covenant or
agreement contained in Section 8.01 of the Transferor Credit Agreement as of
October 24, 2008; provided, however, if the Transferor Credit Agreement is
terminated or Section 8.01 of the Transferor Credit Agreement or any defined
term or provision that affects the calculation specified in Section 8.01 of the
Transferor Credit Agreement is terminated, amended, supplemented or modified,
then Section 8.01 as used herein may, at the direction of the Agent, be
similarly terminated, amended, supplemented or modified.

(f) The following new definitions are hereby added to Exhibit I to the Agreement
in their appropriate alphabetical order:

“Alternate Base Rate” means a rate per annum equal to the higher of (a) the
Prime Rate, and (b) the sum of the Federal Funds Effective Rate plus 50 basis
points, provided, however, that in no event shall such higher rate for any day
be less than the LIBO Rate for a Tranche Period of one month on such date (or
the immediately preceding Business Day, if such date is not a Business Day),
adjusted for statutory reserves (if any) applicable to the Agent.

“Excess Refinancings” means the amount, if any, by which Receivables that are
refinanced by Navistar Financial Corporation in any calendar month exceed 5% of
the aggregate Outstanding Balance of all Receivables on the last day of the
prior calendar month.

(g) The definitions of the following terms set forth in Exhibit I to the
Agreement are hereby amended and restated in their entirety to read,
respectively, as follows:

“Concentration Limit” means, at any time, for any Obligor, 6.67% of Eligible
Receivables, or such other amount (a “Special Concentration Limit”) for such
Obligor designated by the Agent; provided, that in the case of an Obligor and
any Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that
Trust or the Required Financial Institutions may, upon notice to Seller, cancel
any Special Concentration Limit; provided, however, that such Special
Concentration Limit shall remain in place until the first Weekly Settlement Date
following the fifteenth (15th) Business Day following the delivery of such
notice. As of October 24, 2008 until notice from the Agent to the contrary in
accordance with the

 

2



--------------------------------------------------------------------------------

proceeding sentence, the following Special Concentration Limits, as amended with
the Agent’s consent in the Weekly Report, shall be in effect: (i) Walmart
Leasing, and Affiliates, 18% of Eligible Receivables; (ii) Anheuser Bush, Inc.
and Affiliates, 10% of Eligible Receivables; (iii) Safeway Stores, 10% of
Eligible Receivables; (iv) Sara Lee, and Affiliates 10% of Eligible Receivables;
(v) Ryder Truck Rental and Affiliates, 10% of Eligible Receivables and
(vi) Laidlaw, Inc. and Affiliates, 5% of Eligible Receivables.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the interest on any such
unpaid Aggregate Unpaids at a rate per annum equal to 200 basis points above the
Alternate Base Rate.

“Dilutions” means, as of any date, the sum of (a) the aggregate amount of
reductions or cancellations described in clause (i) of the definition of “Deemed
Collections” plus (b) the aggregate amount of Excess Refinancings during the
calendar month then most recently ended (it being understood that Excess
Refinancings need only be counted once per month as Dilutions).

“Discount Rate” means, the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to each Purchaser Interest of the Financial Institutions.

“Liquidity Termination Date” means August 7, 2009.

“Originator” means Navistar, Inc., formerly known as International Truck and
Engine Corporation, a Delaware corporation, and its successors.

(h) Clauses (xv), (xx) and (xxi) of the definition of “Eligible Receivable” set
forth in Exhibit I to the Agreement are hereby deleted and replaced,
respectively, with the following:

(xv) which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) (any
such right referred to herein as a “Setoff Right”) of the applicable Obligor
against Parent or any other Adverse Claim, and the Obligor thereon holds no
right as against Parent to cause Parent to repurchase the goods or merchandise
the sale of which shall have given rise to such Receivable (except with respect
to sale discounts effected pursuant to the Contract, or defective goods returned
in accordance with the terms of the Contract); provided, however, any Receivable
subject to a Setoff Right will be included as an Eligible Receivable provided,
that the aggregate of the Net Obligor Setoff Amounts for all Obligors does not
exceed $0 in the case of Setoff Rights arising from trade-ins and $500,000 in
all other cases (either such amount, the “Agreed Limit”), and if the aggregate
of the Net Obligor Setoff Amounts exceeds the Agreed Limit, the Receivables of
each Obligor that are subject to a Setoff Right shall be included as Eligible
Receivables but the aggregate amount of such Receivables shall be reduced by the
Net Obligor Setoff Amount for such Obligor;

 

3



--------------------------------------------------------------------------------

* * * * *

(xx) which is not a B Receivable; and

(xxi) with respect to any C Receivable, whether or not delivery has been made to
the applicable Obligor, payment, or part thereof, remains unpaid for not more
than 90 days after the original factory invoice date for such payment.

(i) The definition of “Credit Enhancement Trigger” set forth in Exhibit I to the
Agreement, and all reference to such term in the Agreement, are hereby deleted.

(j) Exhibit IV to the Agreement is hereby amended to delete:

“Blocked Account: a trust account number 10208044.1 in the name ‘Blocked Account
for JPMorgan Chase Bank, N.A., as Agent’ maintained with JPMorgan Chase Bank,
N.A., 4 New York Plaza, 6th Floor, New York, New York 10004”

and to replace the same with the following:

“Blocked Account: a trust account number 232874 in the name ‘Blocked Account for
JPMorgan Chase Bank, N.A., as Agent’ maintained with the Bank of New York
Mellon, 101 Barclay Street, 4W, New York, New York 10286”.

(k) Exhibits X and XI to the Agreement are hereby amended and restated in their
entirety to read as set forth in Annexes A and B, respectively, hereto.

Section 2. Representations and Warranties. In order to induce the parties to
enter into this Amendment, each of the Seller Parties hereby represents and
warrants to the Agent and the Purchasers that (a) after giving affect to this
Amendment, each of such Seller Party’s representations and warranties contained
in Article V of the Agreement is true and correct as of the date hereof, (b) the
execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations hereunder, are within its corporate or limited
partnership, as applicable, powers and authority and have been duly authorized
by all necessary corporate or limited partnership, as applicable, action on its
part, and (c) this Amendment has been duly executed and delivered by such Seller
Party and constitutes the legal, valid and binding obligation of such Seller
Party enforceable against such Seller Party in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

4



--------------------------------------------------------------------------------

Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon receipt by the Agent of (a) counterparts hereof,
duly executed by each of the parties hereto, and (b) counterparts of an
amendment to the Liquidity Agreement.

Section 4. Miscellaneous.

(a) THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

(b) Except as expressly modified hereby, the Agreement remains unaltered and in
full force and effect and is hereby ratified and confirmed. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns (including any trustee in
bankruptcy).

(c) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

<signature pages follow>

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

TRUCK RETAIL ACCOUNTS CORPORATION By:  

/s/ Dave Derfelt

Name:   Dave Derfelt Title:   V.P. & Controller NAVISTAR FINANCIAL CORPORATION
By:  

/s/ Dave Derfelt

Name:   Dave Derfelt Title:   V.P. & Controller

 

6



--------------------------------------------------------------------------------

JS SILOED TRUST BY:  

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE TRUSTEE

By:  

/s/ John M. Kuhns

Its:   John M. Kuhns   Executive Director JPMORGAN CHASE BANK, N.A.,
INDIVIDUALLY AS A FINANCIAL INSTITUTION AND AS AGENT By:  

/s/ John M. Kuhns

Its:   John M. Kuhns   Executive Director

 

7



--------------------------------------------------------------------------------

Annex A

EXHIBIT X

FORM OF MONTHLY REPORT

[Attached]

 

8



--------------------------------------------------------------------------------

Truck Retail Accounts Corporation

Monthly Report For:    September-08 as of October 06, 2008   

 

I. Receivables Rollforward

 

Beginning Receivables        

Gross Sales

       

Additional Post Invoice Sales

       

Total Cash Collections

       

Dilution

       

Charge-offs

       

Recoveries

       

Unapplied Cash

       

Other Adjustments

                  Total Receivables                  

 

II. Master Aging Schedule

 

    Aging        

Current

       

1-30 days past due

       

31-60 days past due

       

61-90 days past due

       

91-120 days past due

       

>120 days past due

       

Future (unapplied cash & terms > 30)

       

Non-Aged

       

Non-Aged Credits

       

Other Credits & Unapplied Cash

               

Total Receivables

               

UNRECONCILED DIFFERENCE

 

Past Due Aging Schedule of A’s and B’s    Past Invoice Aging Schedule of C’s  
  

Aging

       

Aging

Current          1-30 days past due       1-30 days past invoice    31-60 days
past due       31-60 days past invoice    61-90 days past due       61-90 days
past invoice    91-120 days past due       91-120 days past invoice    >120 days
past due       >120 days past invoice   

Credits & Unapplied Cash

     

Credits & Unapplied Cash

                Total Receivables       Total Receivables                

 

III. Eligible Receivables

 

Total Receivables

   Minus:    A & B Receivables > 60 days past due         Aggregate B
Receivables         Total B Receivables         Undelivered B Receivables     
   C Receivables > 90 days past invoice         Non-aged (N) Receivables less N
Credits         Contra-Accounts > $500K         Extended Terms > 60 days        
Extended Term Receivables         U.S. Government Receivables > 5%        
Obligors w/ 30% of A&B Rec’s > 60 dpd (NOTE #1)         Obligors w/ 30% of Cs
Rec’s > 90 dpi (NOTE #1)         Bankrupt Obligors         Set-off Rights for
trade ins         Other Ineligibles                Eligible Receivables Balance
            

 

IV. Capital Availability

 

Eligible Receivables Balance       Minus:    Excess Concentrations (see Section
VI)          Cendant excess concentration       Net Receivable Balance    Minus:
   Loss Reserve Percentage X Net Receivables Balance (NOTE#2)          Dilution
Reserve Percentage X Net Receivables Balance (NOTE#3)          Yield & Servicing
Reserve Percentage X Net Receivables Balance (NOTE#4)         

In the event of a Credit Enhancement Trigger, the aggregate reserves would be
the greater of:

        

(a) 35% or (b) the sum of the Loss, Dilution and Yield and Servicing Reserve.

      Total Reserve Requirement                  Available for Funding      
Capital Outstanding (cannot exceed $100 million)         Purchaser Interest
(cannot exceed 100%) (NOTE#5)       Amount Available or Paydown Required (NOTE #
7)                 



--------------------------------------------------------------------------------

AMOUNT ADVANCED / PAID DOWN        

Purchaser Interest after Draw / Paydown (cannot exceed 100%)

                

 

V. Compliance (NOTE #6)

      Termination Event?    3-Month Average Dilution Ratio (cannot be greater
than 1.5%)                     Current month dilution ratio          One month
prior dilution ratio          Two month prior dilution ratio       3-Month
Average Master Aging Delinquency Ratio (cannot be greater than 5.5%)            
        Current month delinquency ratio          One month prior delinquency
ratio          Two month prior delinquency ratio       3-Month Average Master
Aging Default Ratio (cannot be greater than 3.0%)                     Current
month default ratio          One month prior default ratio          Two month
prior default ratio       Financial Covenants (updated Quarterly)      

Fixed Charge Coverage Ratio (cannot be less than 1.25 to 1)

                

Consolidated Debt Ratio (cannot exceed 6.0 to 1)

                

 

VI. Obligor Concentration Limits

 

Loss Reserve Floor

Obligor Name

   Obligor
Total    Ineligibles    Eligible
Receivables    Concentration
Limit %    Limit
Amount    Excess
Concentration

Spec. Obligors:

                 

Anheuser Bush, Inc and Affiliates

                 

Walmart Leasing and Affiliates

                 

Safeway Stores

                 

Sara Lee and Affiliates

                 

Laidlaw Transit Inc.

                 

Ryder

                 

Other Obligors:

                 

Penske

                 

US Motors

                 

Budget (Cendant)

                 

First Student Amtran

                 

TOTAL

                 

Notes:

 

1 All Receivables of any A & B Obligor for whom receivables greater than 60 dpd
constitute, in the aggregate, more than 30% of all Receivables of such Obligor.

All Receivables of any C Obligor for whom receivables greater than 90 dpi
constitute, in the aggregate, more than 30% of all Receivables of such Obligor.

2 This reserve percentage is calculated dynamically based on recent portfolio
performance.

3 This reserve percentage is calculated dynamically based on recent portfolio
performance.

4 This reserve percentage a static percentage.

5 Purchaser Interest is defined as follows: Capital / NRB – (Reserve Percentage
X NRB).

6 Dilution Ratio is defined as current month’s dilution divided by sales 1-month
prior, which cannot be greater than 1.5% Delinquency Ratio is defined as the
aggregate Oustanding Balance of all Receivables that were greater than 60 days
divided by the aggregate Outstanding Balance of all Receivables, which cannot be
greater than 5.5% Default Ratio is defined as the sum of the aggregate
Outstanding Balance of all Receivables unpaid for more than 90 but less than 121
days and the aggregate Oustanding Balance of all Receivables that became
Charged-Off prior to 90 days past due divided by the aggregate Oustanding
Balance of all Receivables, which cannot be greater than 3.0%

7 Weekly purchase date true UPS have remedied this excess / shortfall. No excess
/ shortfall exists as of the monthly settlement date report.

The undersigned hereby represent and warrants that the foregoing is a true and
accurate accounting with respect to the outstandings of September 30, 2008 in
accordance with the Receivables Purchase Agreement date as of April 8, 2004 and
that all Representations and Warranties are restated and reaffirmed.

 

Signed by:  

 

  John V. Mulvaney, Sr. Title:   VP, CFO & Treasurer



--------------------------------------------------------------------------------

Annex B

EXHIBIT XI

FORM OF WEEKLY REPORT

[Attached]

 

11



--------------------------------------------------------------------------------

Truck Retail Accounts Corporation

 

Weekly Report For:
in the Month of:

  26-Sep-08
August-08   as of 09/29/2008   

 

I.      Receivables Rollforward

         

Beginning Receivables

         

Gross Sales

         

Additional Post Invoice Sales

         

Total Cash Collections

         

Dilution

         

Charge-offs

         

Recoveries

         

Unapplied Cash

         

Other Adjustments

                       

Total Receivables

                     

II.     Master Aging Schedule

         

Current

         

1-30 days past due

         

31-60 days past due

         

61-90 days past due

         

91-120 days past due

         

>120 days past due

         

Future (unapplied cash & terms > 30)

         

Non-Aged

         

Non-Aged Credits

         

Other Credits & Unapplied Cash

                     

Total Receivables

                   

III.   Eligible Receivables

         

Total Receivables

         

Minus:

 

Ineligibles from Month End Report

           

Eligible Receivables Balance

                     

IV.   Capital Availability

         

Eligible Receivables Balance

         

Minus:

 

Excess Concentrations from Month End Report

           

Cendant excess concentration from Month End Report

       

Net Receivable Balance

                       

Minus:

 

Reserve Percentage from Month End Report

         

Total Reserve Requirement

                                       

Available for Funding

       

Capital Outstanding Today, as reported by Servicer (cannot exceed $100 million)

       

Paydown Required (within 2 business days)

                                 

AMOUNT PAID DOWN

                 

AMOUNT DRAWN

                 

Ending Capital After Payment or Draw

               

Purchaser Interest after Paydown (cannot exceed 100%)

                            Is a paydown required?         If a paydown is
required, how much?         If an additional purchase is available, how much?  



--------------------------------------------------------------------------------

The undersigned hereby represent and warrants that the foregoing is a true and
accurate accounting with respect to the outstandings of August 31, 2008 in
accordance with the Receivables Purchase Agreement date as of April 8, 2004 and
that all Representations and Warranties are restated and reaffirmed.

 

Signed by:    

 

  John V. Mulvaney, Sr. Title:   VP, CFO & Treasurer

David L. Derfelt

VP & Controller

Mary Ellen Kummer

Assistant Treasurer

John V. Mulvaney, Sr.

VP, CFO & Treasurer